                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

RONALD DEVONE BALCOM,                     )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  ) CIVIL ACTION NO. 1:19-CV-81-WHA
                                          )
DONALD VALENZA, et al.,                   )
                                          )
      Defendants.                         )

                                          ORDER

      Before the court is the Recommendation of the Magistrate Judge entered October 28, 2019.

Doc. 30. There being no timely objection filed to the Recommendation, and based on an

independent review of the file, the Recommendation is ADOPTED and it is hereby

      ORDERED that this case is DISMISSED without prejudice.

      A Final Judgment will be entered separately.

      Done, this 21st day of November 2019.




                                     /s/ W. Harold Albritton
                                   W. HAROLD ALBRITTON
                                   SENIOR UNITED STATES DISTRICT JUDGE
